PER CURIAM.
Frank J. Krumm, M.D. petitions this court for review of an order of the Florida Department of Health which suspended his license to practice medicine on an emergency basis. Dr. Krumm correctly asserts that such orders are renewable pursuant to section 120.68(1), Florida Statutes. See *930Cunningham v. Agency for Health Care Administration, 677 So.2d 61 (Fla. 1st DCA 1996). A petition for review in this circumstance must be filed within 30 days of rendition of the order sought to be reviewed. Fla. R.App. P. 9.100(c)(3). The instant petition was filed 33 days after rendition of the order of emergency suspension. Our jurisdiction was not timely invoked and accordingly this petition is dismissed for lack of jurisdiction.
DISMISSED.
KAHN, WEBSTER and VAN NORTWICK, JJ„ concur.